Citation Nr: 0823108	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-36 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial increased rating for arthritis, 
right knee, status/post fracture, currently 10 percent 
disabling.  

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for residuals of dental 
trauma to teeth other than those numbered 7, 9 and 11.

4.  Entitlement to service connection for a skin condition 
(rosacea) as a result of exposure to herbicides.

5.  Entitlement to service connection for adult acne.

6.  Entitlement to service connection for chloracne as a 
result of exposure to herbicides.

7.  Entitlement to service connection for pleomorphic adenoma 
as a result of exposure to herbicides.

8.  Entitlement to service connection for recurrent fatty 
tissue cysts as a result of exposure to herbicides.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to a total disability rating for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, veteran's daughter


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 204 and January 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

The Board notes that in a November 1971 rating decision, the 
veteran was granted service connection for teeth numbers 7, 9 
and 11.  The Board construes the veteran's current claim for 
dental trauma to be for teeth in addition to the already 
service-connected numbers 7, 9 and 11.

In May 2008, the veteran attended a hearing at the RO before 
the undersigned.  A transcript of this hearing has been 
associated with the claims file.

The issues of  entitlement to an initial increased rating in 
excess of 10 percent for arthritis, right knee, status/post 
fracture, entitlement to an initial disability evaluation in 
excess of 30 percent for PTSD, entitlement to service 
connection for a skin condition (rosacea) as a result of 
exposure to herbicides, entitlement to service connection for 
adult acne, entitlement to service connection for recurrent 
fatty tissue cysts, entitlement to service connection for 
bilateral hearing loss and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran had tooth number 8 removed during service as 
a result of dental trauma.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

3.  The veteran does not have current chloracne related to a 
disease or injury in service.

4.  There is no competent medical nexus evidence of record 
indicating that pleomorphic adenoma is causally or 
etiologically related to his service in the military, 
including presumed exposure to Agent Orange. 



CONCLUSIONS OF LAW

1.  Residuals of dental trauma to tooth number 8 was incurred 
by active service, and the veteran is entitled to VA 
outpatient dental treatment of tooth number 8.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (2007).

2.  Chloracne was not incurred in active service, and it may 
not be presumed to have been incurred as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  The criteria for service connection for pleomorphic 
adenoma, to include as due to herbicide (Agent Orange) 
exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Regarding the veteran's claim for dental trauma, the VCAA is 
not applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal regarding dental trauma, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

Regarding the claims for entitlement to service connection 
for chloracne and pleomorphic adenoma as a result of exposure 
to herbicides, proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

However, for claims pending on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the fourth 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

Regardless of the new provision, a letter issued by the RO in 
March 2005 complied with the previous requirement and 
contained a notation that the veteran should send VA any 
records pertinent to his claimed condition.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claim on appeal.

In the March 2005 letter, the RO notified the veteran of the 
evidence needed to substantiate his claims for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The veteran has substantiated his status as a veteran and the 
second and third elements of Dingess notice are satisfied by 
the March 2005 letter.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date until an October 2006 
letter.  VCAA notice should be provided prior to the initial 
adjudication of the claim.  Pelegrini II.  The timing 
deficiency in the October 2006 letter was cured by 
readjudication in a supplemental statement of the case dated 
in November 2007.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and VA medical records.  

To date, VA has not afforded the veteran a VA examination, or 
obtained a medical opinion regarding his claimed chloracne or 
adenoma disabilities.  Such opinions are "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  38 U.S.C.A. 
§ 5103A(c)(4).  Evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

In the instant case, there is no competent evidence that the 
veteran has chloracne.  Additionally, the veteran's service 
medical records do not contain evidence of in-service adenoma 
and there is no competent evidence that current adenoma is 
related to his service.  For these reasons, examinations or 
opinions are not necessary.  Cf. McLendon v. Nicholson, 20 
Vet App 79 (2006).

There is no indication of additional pertinent evidence that 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"). 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



I.  Entitlement to service connection for residuals of dental 
trauma to teeth other than those numbered 7, 9 and 11.

Analysis

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to service trauma.  38 C.F.R. § 3.381(b).

Regulations authorize one-time dental examination and 
treatment for a service-connected noncompensable dental 
disability.  See 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  
The veteran does not contend that he is entitled to one-time 
treatment; rather, he seeks VA dental treatment based upon 
service-connected status.

Dental treatment is authorized for dental disorders due to 
in-service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.  Dental treatment is also authorized for compensable 
service-connected dental disorders.  Id.  Treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are defined as non-disabling conditions, and may 
be considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See 38 C.F.R. § 3.381.

The significance of a finding that a dental condition is due 
to in-service trauma is that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  See 38 C.F.R. § 17.161(c).  Under 
38 C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  Pertinent 
dental regulations require a determination as to whether the 
dental condition was due to combat or trauma, when 
applicable.  See 38 C.F.R. § 3.381(b).

Service connection for periodontal disease will be granted 
solely for the purpose of establishing eligibility for 
outpatient dental treatment in accordance with 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381 (2007). 

Service medical records show that in December 1969, the 
veteran was the driver of a vehicle that was involved in a 
head on collision where his face slammed against the steering 
wheel.  On examination, his anterior right upper incisor 
(tooth number 8) was missing.  A later examination of his 
nose revealed that his number 8 tooth was jammed upwards into 
his nasal cavity.  In January 1970, the veteran underwent 
surgical removal of the traumatically impacted number 8 tooth 
which was imbedded in his right nasal cavity.

The medical evidence supports the finding that the veteran's 
extraction of tooth number 8 was the result of inservice 
dental trauma.  Thus, service connection for purposes of VA 
outpatient dental treatment for the extraction of tooth 
number 8 due to trauma is warranted.

The Board is compelled to address the question of whether 
compensation is warranted for the veteran's service-connected 
residuals of the extraction of tooth number 8 due to trauma.  
Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  Further, VA regulations specifically 
prohibit service connection for purposes of compensation 
where the disability involves replaceable missing teeth.  38 
C.F.R. § 3.381 (2007).  In this case, there is no evidence of 
record that the veteran's loss of tooth number 8 is the 
result of loss of substance of body of maxilla or mandible, 
and no evidence that tooth number 8 is not replaceable. 
Therefore, the veteran does not have a service-connected 
compensable dental disability or condition (Class I).  See 38 
C.F.R. § 17.161(a). 


II.  Entitlement to service connection for chloracne as a 
result of exposure to herbicides.

Factual Background

The service department has certified that the veteran had 
service in Vietnam.

In May 2003 the veteran presented to the Altoona VAMC for 
treatment of his PTSD.  It was noted that he had a skin 
condition on his face.  

In September 2004 the veteran presented to the VAMC.  He 
reported that recurrent skin problems (acne and sebaceous 
cysts) developed after he worked in the defoliated forests of 
Vietnam.  The diagnosis was questionable chloracne.

Analysis

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii)(2007).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

These presumptions are applicable to chloracne, provided the 
disease becomes manifest to a degree of 10 percent or more 
within one year of date the veteran was exposed to an 
herbicide.  38 C.F.R. § 3.307(a)(6)(ii) (2007).

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994); Stefl v. Nicholson, No. 04-2192 (U.S. Vet. 
App. Mar. 27, 2007).

The veteran served in Vietnam during the Vietnam era.  
Accordingly, he is presumed to have been exposed to 
herbicides during such service.  Additionally, the list of 
diseases associated with exposure to certain herbicide agents 
includes acute and subacute chloracne or other acneform 
disease consistent with chloracne, and porphyria cutanea 
tarda.  38 C.F.R. § 3.309(e).

The evidence, however, is against a finding of current 
chloracne.  While the September 2004 VAMC treatment noted 
questionable chloracne, there has been no prior or subsequent 
definitive diagnosis of chloracne.

The Board notes the veteran's self diagnosis of chloracne and 
his contention that it was due to exposure to Agent Orange in 
service.  However, as a lay person, he is not competent to 
render an opinion regarding diagnosis.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In order to establish service connection, a claimant must 
have a current disability.  Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  To constitute a current disability, there 
must be evidence of the claimed condition at the time of the 
claim for benefits, as opposed to some time in the distant 
past.  Gilpin v. Brown, Id.  The veteran claimed entitlement 
to service connection in August 2003, and there was no 
evidence of a current disability at that time, nor has there 
been evidence of a current disability since that time.

In the absence of a current disability, service connection 
cannot be established under any possible theory of 
entitlement.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the weight of the 
evidence is against finding current chloracne, and the claim 
is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


III.  Entitlement to service connection for pleomorphic 
adenoma as a result of exposure to herbicides.

Factual Background

The veteran's service medical records are negative for 
complaints or treatments of adenoma.  

In January 2001 the veteran presented to the Elk Regional 
Health Center for the removal of a colonic polyp.  The 
diagnosis was colonic adenoma.  

In September 2004 the veteran presented to the VAMC.  The 
treating physician stated that a pleomorphic adenoma was 
considered.

Analysis

Again, as the veteran served in Vietnam during the Vietnam 
era, he is presumed to have been exposed to herbicides during 
such service.

However, the listed diseases do not include pleomorphic 
adenoma.

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Note (1) to 38 C.F.R. § 
3.309(e) states that the term "soft-tissue sarcoma" includes 
the following: adult fibrosarcoma, dermatofibrosarcoma 
protuberans, malignant fibrous histiocytoma, liposarcoma, 
leiomyosarcoma, epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma) 
proliferating (systemic) angioendotheliomatosis, malignant 
glomus tumor, malignant hemangiopericytoma, synovial sarcoma 
(malignant synovioma), malignant giant cell tumor of tendon 
sheath, malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas, 
malignant mesenchymoma, malignant granular cell tumor, 
alveolar soft part sarcoma, epithelioid sarcoma, clear cell 
sarcoma of tendons and aponeuroses, extraskeletal Ewing's 
sarcoma, congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.

As the Secretary of VA has not determined that there is a 
positive association between pleomorphic adenoma and exposure 
to herbicides, presumptive service connection based upon the 
veteran's presumed exposure to herbicides while serving in 
Vietnam is not warranted. 

Additionally, pleomorphic adenoma is a benign salivary gland 
tumor and therefore may not be considered a malignant tumor 
which would result in the Board considering the legal 
authority governing presumptive service connection for 
certain chronic diseases manifested within a prescribed 
period.  Regardless, there is no medical evidence of adenomas 
for many years after service.  The first diagnosis of any 
adenoma of record was in January 2001 when a pathology report 
showed colonic adenoma.  This was almost 30 years after 
separation from service.

Regarding entitlement to service connection on a direct 
basis, the evidence in favor of a link between a current 
disability and an injury or disease in service consists of 
the veteran's report of a continuity of symptomatology since 
service.

The veteran's claims of a continuity of symptomatology are 
not sufficient to establish a relationship between an in- 
service disease and the current adenoma.  As a lay person, he 
is not competent to render an opinion on matters of medical 
causation.  Grottveit v. Brown, supra; Espiritu v. Derwinski, 
supra.

The medical records do not contain any evidence that the 
current adenoma condition is related to any disease or injury 
during service.  

As there is no competent opinion linking the current 
disability to service, the preponderance of the evidence is, 
therefore, against the claim for entitlement to service 
connection on a direct basis.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  38 U.S.C.A. § 
5107(b). 






ORDER

Entitlement to service connection for residuals of dental 
trauma to tooth number 8 is granted.  

Entitlement to service connection for chloracne as a result 
of exposure to herbicides is denied.

Entitlement to service connection for pleomorphic adenoma as 
a result of exposure to herbicides is denied.


REMAND

The veteran's last VA examination for his service connected 
arthritis, right knee, status/post fracture, was in January 
2007, approximately one week after his total right knee 
replacement surgery.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, flare ups, or 
pain.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, be expressed 
in terms of the degree of additional range-of-motion loss due 
to any weakened movement, excess fatigability, 
incoordination, or pain.  DeLuca v. Brown, supra;  see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

The January 2007 VA examiner did not comment on functional 
limitations of the right knee as required by DeLuca.

An examination is needed to ascertain the present level of 
severity of the veteran's arthritis, right knee, status/post 
fracture.  Accordingly, in order to afford the appellant due 
process of law, the RO should schedule the veteran for an 
additional VA examination for his service-connected 
arthritis, right knee, status/post fracture.

Regarding the veteran's claim to an initial increased rating 
for PTSD in excess of 30 percent, the veteran is entitled to 
a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).

The veteran's last VA examination for PTSD was in July 2003.  
The VA examiner noted that the veteran's symptoms appeared to 
be moderate in intensity and assigned a Global Assessment 
Functioning (GAF) score of 60.  

Multiple treatment records from the VA Medical Center (VAMC) 
provide evidence of possible worsening since the last 
examination as the veteran's most recent GAF scores have 
ranged from 45 to 55.  Therefore the veteran should be 
afforded a VA psychiatric examination to determine the 
current severity of the service-connected PTSD.

Regarding the veteran's claims for service connection for a 
skin condition (rosacea) secondary to herbicide exposure, 
adult acne and recurrent fatty tissue cysts as a result of 
exposure to herbicides, the veteran has a current diagnosis 
of rosacea, adult acne and sebaceous cysts.  Service medical 
records demonstrate that the veteran was treated for skin 
conditions and acne in February 1971 and September 1971.  In 
an August 2003 statement, the veteran reported a continuity 
of skin conditions that he claimed were the result of Agent 
Orange exposure in service.

An examination is needed so that a medical professional can 
express an opinion based on a review of the record and 
consideration of a complete history as to whether there is a 
current skin disorder, including rosacea, acne and recurrent 
fatty tissue cysts, that is related to service. 

Regarding the veteran's hearing loss claim, a veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The record shows that he served as a combat photographer, 
suggesting noise exposure to helicopters in service.  An 
October 2003 VA audiology consultant stated that the veteran 
reported a continuity of hearing loss since noise exposure in 
service.  The veteran is competent to report in-service noise 
exposure and a continuity of symptomatology.  Buchanon v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet App 370 (2002).  An examination is needed to 
determine whether he has current hearing loss related to 
service.  

Prior to any examination, all outstanding records of 
pertinent medical treatment should be sought for the record.

Because this claim is being remanded for medical opinions and 
reevaluation of the right knee and PTSD disabilities, the 
claim for a TDIU is also being remanded since the claims are 
inextricably intertwined.  This avoids piecemeal adjudication 
of these claims.  See, e.g., Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996). 


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
VA examination to evaluate his right knee 
disability.  The claims folder should be 
made available to the examiner for 
review.

The examiner should note whether there is 
recurrent subluxation or lateral 
instability in the right knee; and if 
present, whether it is mild, moderate, or 
severe.

The examiner should also report the range 
of right knee flexion and extension in 
degrees.

The examiner should determine whether the 
right knee disability is manifested by 
pain, weakened movement, excess 
fatigability, incoordination, pain or 
flare- ups.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any pain, weakened 
movement, excess fatigability, 
incoordination, or flare ups. 

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of the service-connected PTSD.  
The veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination.

3.  The veteran should be afforded a VA 
examination in order to determine whether 
he has a skin condition (rosacea) related 
to service.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  
After completion of the examination and 
review of the record, the examiner should 
answer the following questions: 1) does 
the veteran have a current skin condition 
(rosacea)?  2) If the veteran is found to 
have a current skin condition (rosacea), 
is it at least as likely as not (50 
percent or greater probability) that the 
current skin condition had its onset in 
service or is the result of a disease or 
injury in active service?

4.  The veteran should be afforded a VA 
examination in order to determine whether 
he has adult acne related to service.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  After completion 
of the examination and review of the 
record, the examiner should answer the 
following questions: 1) does the veteran 
have current adult acne? 2) If the 
veteran is found to have current acne, is 
it as least as likely as not (50 percent 
or greater probability) that the adult 
acne condition had its onset in service 
or is the result of a disease or injury 
in active service?

5.  The veteran should be afforded a VA 
examination in order to determine whether 
he has recurrent fatty tissue cysts 
related to service.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  After completion of the 
examination and review of the record, the 
examiner should answer the following 
questions: 1) does the veteran have 
current fatty tissue cysts? 2) If the 
veteran is found to have current fatty 
tissue cysts, is it as least as likely as 
not (50 percent or greater probability) 
that the recurrent fatty tissue cysts 
condition had its onset in service or is 
the result of a disease or injury in 
active service?

6.  Schedule the veteran a VA audiology 
examination in order to determine whether 
he has a hearing loss disability, and if 
so, the etiology of that disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  After the 
completion of the examination and review 
of the record, the examiner should 
provide an opinion as to whether it as 
likely as not (50 percent probability or 
more) that current hearing loss 
disability is the result of noise 
exposure in service.  The examiner should 
provide a rationale for the opinion.   

7.  Then re-adjudicate the claims on 
appeal.  If it remains denied, issue a 
supplemental statement of the case, and 
return the case to the Board if otherwise 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


